No. 12260

                 I N THE SUPREME COURT O T E STATE O MONTANA
                                        F H         F

                                            1972



      T E STATE O M N A A ex rel.
       H         F OTN,
      O C R S. KVAALEN,
       SA

                                   Relator,



      LEO GRAYBILL, JR., JOHN TOOLE, D R T Y ECK,   O OH
      e t a l . , a s Members of and comprising a Committee
      purporting t o a c t pursuant t o Resolution No. 14
$7.   of t h e Montana C o n s t i t u t i o n a l Convention, e t a l . ,

                                   Respondents.



      ORIGINAL PROCEEDING:

      Counsel of Record:

              For Relator:

                     Risken and Scribner, Helena, Montana.
                     A. W.      Scribner argued, Helena, Montana.
                                           -
                     Amicus Curiae
                     P h i l i p W. Strope argued, Helena, Montana.
                     Joseph P. Monaghan, Butte, Montana.

              For Respondents:

                     Harrison, Loendorf and Poston, Helena, Montana.
                     Jerome T. Loendorf argued, Helena, Montana.
                     Marshall Murray argued, K a l i s p e l l , Montana.
                     Ben E. Berg argued, Bozeman, Montana.
                     Thomas F. Joyce appeaf&Rutte, Montana.
                     Hon. Robert L. Woodahl, Attorney General, Helena,
                      Montana.
                     John Connor, A s s i s t a n t Attorney General, argued,
                      Helena, Montana.
                     Lawrence D. Huss, Deputy Attorney General, appeared,
                      Helena, Montana.



                                                          Submitted:         A p r i l 18, 1972
PER CURIAM:

     This is a class action by taxpayers seeking a declaratory
judgment and injunctive relief against nineteen Constitutional
Convention delegates comprising its voter education committee,
the state auditor, and the state treasurer.      Relator, by an
original proceeding in this Court, seeks (1) a judgment that
the voter education committee has no right or authority to
receive, expend, or obligate any public funds for voter educa-
tion purposes, and (2) an injunction prohibiting the committee
from receiving, expending, or obligating public funds for such
purposes.
     The factual background of this controversy will illuminate
the legal issues before the Court in this proceeding. The Con-
stitutional Convention was duly convened pursuant to the pro-
visions of the Montana Constitution (Art. XIX, Sec. 8 ; this
                                                     )
Court's decision in Forty-second Legislative Assembj.y v. Lennon
(156 Mont. 416, 481 P.2d 330); and the Constitutional Convention
Enabling Act of the Forty-second Legislative Assembly (Chapter
296, 1971 Session Laws, as amended by Chapter 1 of the Laws
of the First Extraordinary Session of the Forty-second Legisla-
tive Assembly).    Also to be noted is our decision in Mahoney v.
Murray,        Mont ,    9      P.2d     , 29   St.Rep.289, a com-
panion case.    Its plenary session commenced on January 17, 1972
and continued until noon on March 24, 1972, when it "adjourned
sine die".
     Prior to adjournment sine die, the Constitutional Conven-
tion in plenary session adopted Resolution 14 which is the focus
of the present controversy. This Resolution adopted on March
16, 1972, was quoted in Mahoney and is herewith set out again
in full:
"WHEREAS, The Montana Constitutional Convention has
nearly completed its substantive activities and is
making arrangements for adjournment sine die in order
to meet its election date commitment of June 6, 1972;
and
"WHEREAS, prior to adjournment sine die the Convention
will not be able to complete its procedural, adminis-
trative and voter education affairs, all of which must
be concluded in an orderly and responsible manner; and
"WHEREAS, the Convention anticipates that it will need
to establish an appropriate committee to manage and
conclude all of its procedural, administrative and voter
education affairs after adjournment sine die;
"NOW, THEREFORE, IT IS RESOLVED BY THE CONSTITUTIONAL
CONVENTION OF THE STATE OF MONTANA AS FOLLOWS:
   n
    1. The Convention hereby creates a committee to
act with the President of the Convention on its behalf
after adjournment sine die, delegating to it full
authority to manage and conclude all of the convention's
procedural, administrative and voter education affairs,
and to spend the Convention's funds therefor, but only
within the limits of its appropriation and such other
funds as the Convention may have.
   "2. The Convention hereby appoints to said committee
the President, Leo Graybill, Jr., who shall act as its
chairman, and the following delegates: John Toole,
Dorothy Eck, Bruce Brown, Jean Bowman, Margaret Warden,
Fred Martin, Robert Vermillion, Katie Payne, Betty
Babcock, Marshall Murray, Catherine Pemberton, John
Schiltz, Thomas Joyce, George Harper, Bill Burkhardt,
Jerome Loendorf, Oscar Anderson, Gene Harbaugh.
   "3. No delegate may serve on the committee who shall
seek public office in the primary election to be held on
June 6, 1972. The President, as chairman of the committee,
shall have authority to substitute other Convention dele-
gates for any committee members named herein who may
decide to seek public office.
   " 4 . The Convention hereby delegates authority to
the committee to receive, disburse and account for all
Federal funds which the Convention may receive.
   "5. The Convention also delegates authority to the
committee to supervise and edit any and all voter educa-
tion materials prepared on behalf of the Convention or
by other persons relative to the work of the Convention.
   "6. The committee shall terminate its work at such
time as all of the Convention's procedural, administra-
tive and educational affairs have been completed, and
all requirements of the Enabling Act have been met."
     Although the exact amount the committee proposes to
expend for voter education purposes cannot be precisely com-
puted at this time, it is clear that the voter education com-
mittee proposes to receive and expend approximately $45,000
and that some of these public funds have already been spent or
obligated. The source of this $45,000 is $15,000 in anticipated
unexpended funds appropriated to the Convention by the 1971 Legis-
lative Assembly, plus a $30,000 HUD grant of federal funds for
the purpose of providing financial assistance to the Montana
Constitutional Convention.
     It should also be noted that the 1971 Legislative Assembly
appropriated the sum of $41,000 to the secretary of state
"for the elections relating to the constitutional convention".
The sum of $24,000 from this appropriation has been budgeted
for voter information concerning the proposed constitution,
with comments and report to the people pursuant to the require-
ments of subsections ( ) and (5), Section 17, of the Constitu-
                      4
tional Convention Enabling Act and Resolution 11 of the Consti-
tutional Convention.
     Section 17( ) of the Constitutional Convention Enabling
                4
Act provides:
     11Each proposed revision, alteration, or amendment,

     together with appropriate information explaining
     each revision, alteration, or amendment, shall be
     published in full and disseminated to the electors
     upon adjournment of the convention but not later
     than thirty (30) days preceding the election and
     in such manner as the convention prescribes. I I
     Section 1 ( )
              75     of the Constitutional Convention Enabling
Act reads :
     IIThe convention shall also publish a report to

     the people explaining its proposals."
     Resolution 11 of the Constitutional Convention provides
in pertinent part:
     "Section 2. (1) The Secretary of State is hereby
     requested to requisition the Purchasing Division
     of the Department of Administration to call for bids
     for the printing of the proposed Constitution with
     comments and report to the people as required by
     subsections ( ) and (5) of Section 17 of the Con-
                  4
     stitutional Convention Enabling Act, which shall be
     printed in the form prescribed by the Convention.11
Attached to Resolution 11 is a requisition form prescribing
the form, number of copies, and distribution of the copies re-
quired.
     Pursuant to the foregoing authority, the secretary of
state has caused to be printed and distributed 400,000 copies
of the proposed constitution with comments and report to the
people.   The costs incurred to date for this item are $12,016.89.
This publication     similar in size to the family supplement
contained in the Sunday editions of our daily newspapers,,con-
sists of 24 pages, in color, and contains the following:    sample
ballot; history and highlights of the proposed constitution;
the proposed constitution with comments; the preamble; the
verbatim provisions of the proposed constitution, article by
article with comments, and a comparison with the existing con-
stitution indicating what provisions are retained from the
present constitution and what new provisions have been added in
the proposed constitution; a transition schedule from the present
constitution to the proposed constitution in the event the latter
is approved by the people at the constitutional referendum
election; the adoption schedule; deletions from the present
constitution in the proposed constitution; the officers and
delegates of the Constitutional Conventimby districts with
mailing addresses; and the places where additional copies of
the publication can be secured.
          Relator does not attack the expenditure of public funds
by the secretary of state for publication and distribution of
this publication for voter information. i el at or's attack is
directed solely at expenditures of public funds by the voter
education committee for employing an advertising agency, news-
paper advertisements, radio and television programs, production
and distribution of a 15-minute film on convention activities
and proposals relative to the proposed constitution, a slide
presentation, administrative expenses, and other voter educa-
tion expenditures,
     The original proceeding now before this Court was filed by
relator Oscar S. Kvaalen on April 7, 1972, with supporting
brief.     It is a class action by relator on behalf of Montana
citizens and residents who are payers of state taxes against
nineteen Constitutional Convention delegates who comprise the
voter education committee of the Constitutional Convention
pursuant to Convention Resolution 14.    The state auditor and
state treasurer, whose official duties encompass the expendi-
ture of public funds, are named as nominal defendants.
     Relator seeks a declaratory judgment of this Court that:
     (1)    The powers and authority of the Constitutional Con-
vention became functus officio and ceased to become effective
upon its adjournment sine die at noon on March 24, 1972;
     (2)    Resolution 14 of the Constitutional Convention is in
excess of the Convention's jurisdiction and power, and is
illegal insofar as it purports to delegate to the voter educa-
tion committee any powers or authority of the Convention;
     (3)    The voter education committee has no right, standing,
power, or authority to receive or expend any federal funds
received for the purposes of the Convention;
     ( ) The voter education committee has no right, standing,
      4
power or authority to incur liabilities or obligate state or
federal funds for any purpose whatever;
     (5) It is unlawful to incur liabilities or obligations
from state or federal funds for the purpose of advertising,
publicizing, or promoting the work of the Convention; attempting
to promote voter approval of the proposed constitution; or
attempting to influence the outcome of the proposed constitu-
tion referendum election.
     Relator also seeks ancillary relief by injunction pro-
hibiting the voter education committee, the state auditor and
the state treasurer from receiving or expending public funds
for voter education activities of the committee.
     Following ex parte oral argument on behalf of relator,
this application was set for adversary hearing before this
Court on April 18, 1972, and appropriate notices of this hearing
were directed to be given to the parties and to the attorney
general.
     Prior to such adversary hearing, the members of the voter
education committee of the Constitutional Convention filed
their answer.   In substance it admitted the facts contained in
relator's application, but denied the committee was doing or
proposed to do anything unlawful, or that the committee was
exceeding its powers or authority. The committee filed an
extensive documentation of the proceedings of the Convention
and the committee's own proceedings, together with a brief of
legal authorities supporting its activities.
     A brief was also filed by the attorney general on behalf
of the state auditor and state treasurer, the import of which
was that these officials have no interest in the substantive
merits of this controversy and stand ready to abide by any
decision rendered by this Court herein.
     Additionally, an amicus curiae brief was filed by Joseph
P. Monaghan, a Butte attorney, supporting an equal division of
public funds left over from the Constitutional Convention
between advocates and opponents of the proposed constitution.
We need not discuss this because ( ) amicus curiae cannot raise
                                  1
separate issues not raised by the parties, and (2) our holding
here, as hereafter appears.
     Prior to the adversary hearing, written interrogatories
were propounded to Leo Graybill, Jr., president of the Consti-
tutional Convention and chairman of the nineteen delegate voter
education committee and written answers were filed by him.
From these interrogatories and answers, it appears the voter
education cornittee has adopted a proposed budget of $45,657 for
voter education purposes consisting of $30,650 for film, tele-
vision time, television spots, radio advertising, newspaper
advertising, slides, and citizen participation; the remaining
$15,007 is budgeted for administrative expenses consisting of
staff wages, employee benefits, postage, telephone, supplies,
printing, contracted services for use of a Xerox machine, etc.,
and travel. The source of the funds for payment of the budgeted
amounts is $15,000 from the Constitutional Convention appropria-
tion, and an anticipated $30,000 from a federal HUD grant for
which the contract is not yet signed nor the grant finalized,
and which is contingent on the $15,000 state matching funds
from the Constitutional Convention appropriation.
    As far as we can determine from the record before us, this
anticipated $15,000 in unexpended funds appropriated to the
Convention to be used as state matching funds may be more
fictitious than real.   In order to arrive at this surplus, it
appears that the Convention must ignore the $18,000 deficit
of the Constitutional Convention Commission established under
the same Enabling Act, which will have to be paid from taxpayers'
funds by deficit appropriation or otherwise.   Also it appears
that the cost of printing and distribution of the 400,000 copies
of the proposed constitution with comments and report to the
people required of the Convention by Sections 17(4) and 1 ( )
                                                         75
of the Enabling Act is to be paid from the secretary of state's
budget and appropriation and not the Convention's budget and
appropriation. This item has been budgeted at not to exceed
$24,000 of which $12,016.89 has already been spent. We mention
these matters simply to show that, at least on the record before
us, this anticipated surplus appears to be the result of a
bookkeeping transaction producing a "paper surplus" in the
Convention's own budget and appropriation.
     Referring now to the anticipated $30,000 from a federal
HUD grant, heretofore mentioned, apparently as of March 24, 1972,
the date of adjournment, the State Department of Planning and
Economic Development had a verbal commitment from the Denver
Regional office. A contract apparently between a state agency,
the Constitutional Convention operating through its committee
under Resolution 14, and the federal government is still to be
negotiated. The machinations of this contractual relationship
are not clear.   It only serves to point up the continuing nature
of the Convention's activities after adjournment sine die.
     The interrogatories and answers further disclose that the
staff consists of two full-time employees, a coordinator and a
secretary receiving $30 and $22.50 per day respectively, whose
term of employment will run to the date of the election, June
6, 1972; a part-time employee performing bookkeeping and
financial services two days a week at $30 per day, whose term
of employment will likewise terminate on June 6, 1972; and a
temporary secretarial replament paid $20.78 per day, whose
duration of employment is not indicated. The voter education
committee has also engaged by contract the services of an
advertising agency which is to be paid for time spent at its
scale per hour which is estimated at $2,500, with about half
its services already performed.   It is unknown at this time
whether the voter education committee will engage the services
of other persons or organizations to assist in its activities.
The advertising agency has earned and billed to date the sum
of $4,844.71 for film and $405.60 for slides, which is unpaid.
Various other sums in an undetermined amount may be due for
partially completed work.   The voter education committee anti-
cipates spending approximately $30,000 on media and services
through the advertising agency.
     The adversary hearing on relator's application was held
before this Court on April 18, 1972. Oral argument was heard
on behalf of relator, amicus curiae Philip W. Strope, the
attorney general, and the respondent voter education committee.
Following hearing, the case was taken under advisement by this
Court.
     The ultimate issue to be determined in the instant case
is whether the voter education committee of the Constitutional
Convention can receive and expend public funds for voter educa-
tion in connection with the forthcoming referendum election on
approval or rejection of the proposed constitution. Two under-
lying issues control:   (1) Can the Constitutional Convention
delegate its powers and authority to a committee and empower
that committee to exercise such delegated powers and authority
following the Convention's adjournment sine die?   (2) Does the
Constitutional Convention itself have the power and authority
to receive and expend public funds for voter education?
     Summarizing the basic contentions of the parties, we note
that relator argues the Constitutional Convention cannot act
through a committee after the Convention has adjourned sine die
because (1) such delegated powers can last no longer than the
powers of the delegating authority, and (2) the Convention's
power and authority must be exercised by the Convention itself
and cannot be delegated to a committee.   Relator further contends
that the Constitutional Cdnvention itself was granted no power
and authority concerning voter education and particularly in
regard to expenditure of public funds for this purpose, and
accordingly the expenditure of public funds for this purpose
is unlawful.
     Respondent members of the voter education committee, on the
other hand, contend that the Constitutional Convention possesses
plenary power to carry its product to the people; that voter
education concerning the proposed constitution and the expendi-
ture of public funds therefor is necessary and desirable to
accomplish this purpose as determined by the Convention; and
that the power and authority of the Convention in this respect
was duly delegated to the committee by Resolution 1 . Respondent
                                                   4
committee members further argue the Constitutional Convention
has the authority to conclude its ministerial, administrative,
and procedural affairs after its adjournment sine die, and this
can be done through a committee empowered by the Convention to
accomplish these activities, which include voter education on
the proposed constitution and the expenditure of public funds
for this purpose,
    We note that some of the arguments of the parties herein
have been laid to rest by our decision in Mahoney, the companion
case, which we handed down three days after oral argument in the
instant case.   In Mahoney, we held that a Constitutional Convention
delegate's term of office runs untilrepgal of the Constitutional
Convention Enabling Act on June 30, 1973, and accordingly such
delegate was not eligible to file for another public office
this year.   Our decision in Mahoney was based on the Montana
Constitution, the Constitutional Convention Enabling Act, the
 case of Forty-second Legislative Assembly v. Lennon, 156 Mont,
 416, 481 P.2d 330, and Resolution 14 of the Constitutional
 Convention. We held in Mahoney that although the adjournment
 sine die of the Convention terminated its function of proposing
 revisions, alterations or amendments to the Constitution, all
 other powers of the Convention continued thereafter. Accordingly,
we have omitted the arguments of the parties in the instant
 case bottomed on the proposition that all powers and authority
 of the Convention expired upon its adjournment sine die; that
 the office of Convention delegate terminated simultaneously
 transforming each from a public officeholder to a private citizen;
 and that a committee of private citizens was prohibited from
 receiving or expending public funds,
      Directing our attention the first underlying issue for
review, noted above, we hold that our decision in Mahoney
answers relator's contention that the committee's delegated
powers can last no longer than the powers of the Convention,
 the delegating authority.   In Mahoney, we held that all powers
of the Convention, other than the power to propose revisions,
alterations or amendments to the Constitution, continued after
the Convention's adjournment sine die.   Accordingly, relator's
argument fails.
     We hold, however, that any power and authority the Convention
may possess to receive and expend public funds for voter educa-
tion purposes must be exercised by the Convention itself and
may not be delegated to a committee. All state funds were
 appropriated to the Convention by Section 21 of the Constitutional
Convention
l~nablin~ Act. After adjournment of the Convention sine die,
neither the state of Montana or any state agency possessed the
absolute control over the appropriation required by Montana
Constitdon, Art. V, Sec. 35, which provides in pertinent part:
     "No appropriation shall be made for * *     * educa-
     tional JX * 9: purposes to any person * *   * not
     under the absolute control of the state     * * JX,"
     It may be argued that because the committee is composed
of Constitutional Convention delegates who hold public office
until repeal of the Constitutional Convention Enabling Act on
June 30, 1973, the required "absolute control of the state1'over
the appropriation exists.   Likewise it may be argued that the
state possesses such "absolute control" by reason of the power
of state officers and agencies to deny purchase requests from
such appropriations, to disapprove expenditures from such appro-
priations, and to refuse payment therefor.   But does such
"absolute control of the state1'over the appropriation exist
under the facts here? Not at all.    The power and authority
delegated to the committee under Resolution 14 is "full author-
ity to manage and conclude all of the Convention's procedural,
administrative and voter education affairs, and to spend the
Convention's funds therefor1'within the limits of its appropria-
tion; "to receive, disburse and account for all Federal funds
which the Convention may receive"; and "to supervise and edit any
and all voter education materials prepared on behalf of the
Convention or by other persons relative to the work of the Con-
vention".   The receipt and expenditure of public funds derived
from the state and federal government for voter education is
delegated to the committee without substantial guidelines, other
than that "money budgeted for public information" shall not be
expended for "anything but factual reporting of the proceedings
of this convention", Other than this limitation the committee
is free to expend these funds as it sees fit for voter education
activities under Resolution 14.
     The presumption of regularity attaches to the committee's
acts and expenditures under Section 93-1301-7(15),    R.C.M.   1947,
which provides a statutory presumption "That official duty
has been regularly performed."   The state auditor and the
state treasurer indicate they will act on this presumption of
regularity in connection with their own official functions
concerning public funds, absent a contrary ruling by this
Court.   Under the circumstances disclosed here, the required
"absolute control by the state" over its appropriation of
public funds is pneely fictitious.
     Respondent committee members cite State ex rel. James v.
Aronson, 132 Mont. 120, 314 P.2d 849, as authority that the
committee can conclude the Convention's ministerial, adminis-
trative and procedural affairs after the Convention adjourns
sine die.   We are not concerned here with the administrative
and procedural matters to conclude the Convention duties
through the election held.   Rather, we are concerned with
I1
 voter education" contemplated by Resolution 14 which obviously
involves the discretion of the committee. Therefore, James
is not applicable here.
     Thus we hold that under the facts here, the Convention
cannot delegate to a committee whatever power and authority
it possesses to receive and expend public funds for voter
education purposes to be exercised by the committee after the
Convention's adjournment sine die.
     Proceeding to the second underlying issue in this case,,
respondent committee members claim that aside from the question
of delegation of the Convention's power and authority, the
Convention has the power to take its product, the Convention's
proposed constitution, to the people, and to receive and expend
public funds for voter education to this end.   The source of this
power, they argue, is plenary arising from the Montana Constitu-
tion, Article XIX, Sec. 8; the Constitutional Convention Enabling
Act, Sections 9, 17(4) and 1 ( )
                            75;    and the Convention's inherent
plenary power and authority.
     Article XIX, Sec. 8 provides, in part, that the Convention
shall meet within three months after the election of delegates
and prepare such revisions, alterations, or amendments to the
Constitution as may be deemed necessary, which shall be submitted
to the electors for their ratification or rejection at an election
appointed by the Convention for that purpose, to be held not less
than two nor more than six months after Convention adjournment.
We find nothing in this provision granting any authority, express
or implied, to the Convention to expend public funds for voter
education.   The power or duty to hold an election does not, in
itself, imply a corresponding power to educate the voters and
expend public funds therefor.
     Section 9 of the Enabling Act provides that the Convention
I1
 may make such other expenditures as it deems proper to carry
out its work".   Section 1 ( ) provides that each proposed
                          74
revision, alteration, or amendment, together with appropriate
information explaining the same, shall be published in full
and disseminated to the electors upon adjournment of the Con-
vention not later than 30 days preceding the referendum election
in such manner as the Convention prescribes.   Section 1 ( )
                                                        75
provides that the Convention shall also publish a report to the
people explaining its proposals.
     We do not construe Section 9 of the Enabling Act to grant
carte blanche power to the Convention to expend public funds for
voter education purposes.   If the Convention's work does not
encompass voter education, Section 9 does not authorize such
expenditure of public funds; nor is there any grant of power
in the field of voter education contained in this provision. We
must look elsewhere for such power if it exists.
     The provisions of Sections 1 ( ) and 1 ( ) of the Enabling
                                 74        75
Act are satisfied by the printing and distribution by the
secretary of state of 400,000 24-page, tabloid size, color re-
productions of the proposed constitution, a comparison with the
present constitution, appropriate comments, explanations, and
voter information including a sample ballot, as previously noted.
This was printed and distributed by the secretary of state pursuant
to Convention resolution, was paid for from public funds appro-
priated by the legislature to the secretary of state, and
constitutes compliance with voter information requirements of
the Enabling Act, contained in Sections 17( ) and 17()
                                           4         5.
     Finally the Convention claims inherent plenary power of
voter education, including the expenditure of public funds for
that purpose.   It cites the 1945 Missouri case of State ex rel.
News Corporation v. Smith, 353 Mo. 845, 184 S.W.2d 598, as
authority for this view.   That case holds a constitutional con-
vention with power to submit its work to the voters has the
power to appoint a committee of the convention, who in reality
are agents of the state or of the public, to supervise the ex-
penditure of public money legally appropriated for convention
purposes.   This decision is contrary to the facts here and can
be explained in terms of a practical decision to enable the
state to pay a just bill for publication of an "Address to the
People" adopted by the convention. The logic of this decision
on any other grounds escapes us, and it is not persuasive in
the instant case under our facts and law.
     There is some authoritative support for the doctrine of
inherent, plenary, and sovereign power of a constitutional con-
vention; however it is derived from early cases during the
American Revolution and in the reconstruction era following
the Civil War where there was no effective or established govern-
ment to supervise the work of the convention.   In our view,
this doctrine is not applicable to present conditions where,
as here, the constitutional convention is called pursuant to the
provisions of an existing constitution, and by enabling legisla-
tion enacted thereunder.     See Dodd, The Revision and Amendment
of State Constitutions,p. 92; Hoar, Constitutional Conventions,
p 166.
 .       Even in situations where the existing constitution pro-
vided no means for calling a constitutional convention, the
Pennsylvania court refused to apply this doctrine of inherent
plenary power.   Woods's Appeal, 75 Pa. 59 (1874); Wells v. Bain,
75 Pa. 39 (1874).
     Accordingly, we hold that the Constitutional Convention
itself possesses no power or authority to receive or expend
public funds for voter education beyond the specific require-
ments and authority found in the Enabling Act; that these re-
quirements in the Enabling Act have already been satisfied;
and that the Convention lacks power    or authority to receive
or expend further public funds for voter education in the manner
proposed by the committee.
     The additional arguments of respondent committee that public
policy supports a decision in its favor, and that the intent of
the framers of the 1889 Constitution supports post adjournment
voter education do not merit extended discussion.    The public
policy argument is valid to the extent that the legislature has
enacted a public policy of voter education and expenditure of
public funds therefor; but to the extent the legislature has so
provided, the Convention has already completed its duties of
voter information, as heretofore set forth. The argument that
the intent of the framers of the 1889 Constitution supports post
adjournment voter education is drawn from tenuous, and perhaps
nonexistent, facts. We find nothing in the cited convention
proceedings supporting respondent's conclusion.
     We wish to make it clear that this decision does not in
any manner limit the right of any Constitutional Convention
delegate to promote approval of the proposed constitution in
any lawful manner.   Emphasizing, so there may be no question
about this holding, our decision is limited to proposed voter
education activities of the committee acting under Resolution
14, and the further expenditure of public funds for voter
education thereunder.
     A declaratory judgment in favor of relator is hereby
entered determining (1) the voter education committee has no
lawful delegated authority to exercise any power and authority
the Convention possesses regarding voter education and the
expenditure of public funds therefor, and ( ) the Constitutional
                                           2
Convention itself has no further power and authority concerning
voter education or the receipt or expenditure of further public
funds, state or federal, for such purposes.   A permanent in-
junction is hereby granted against the nineteen members of the
voter education committee, the state auditor, and the state
treasurer enjoining further receipt or expenditure of public
funds for voter education purposes.
/   C W e f Justice




    Associate Justices.